Case 2:18-cv-11174-BAF-SDD ECF No. 89, PageID.1081 Filed 02/09/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JESSIE BARRINGER,

Plaintiff,

vs.                                           Civil Action No. 18-CV-11174
                                              HON. BERNARD A. FRIEDMAN,
                                                    presiding
                                              Electronically Filed

KRISTIN WHITWORTH,
BRENDA CARLSON, and
JANETTE PARKER,

Defendants.

                                      *****

       MOTION FOR INJUNCTION AND/OR PROTECTIVE ORDER
                    TO RETURN PROPERTY

       Comes the Plaintiff, Jessie Barringer, by counsel, and respectfully moves that

this Court enter an Injunction and/or the tendered Protective Order directing

Defendant Janette Parker to return the personal property which has been the subject

of this action, to wit, the dog known as GCHB CH KENWORTH STRIKE A POSE

AKC #TS22939604, informally known as Vogue, named in this civil action. In

support of the foregoing, Plaintiff tenders the attached Memorandum.

                                       Respectfully submitted,



                                          1
Case 2:18-cv-11174-BAF-SDD ECF No. 89, PageID.1082 Filed 02/09/21 Page 2 of 2




                                      /s/ Timothy Denison
                                      TIMOTHY DENISON
                                      235 South Fifth Street
                                      The Third Floor
                                      Louisville, Kentucky 40202-3226
                                      (502) 589-6916; (FAX) 568-6919
                                      timothydenison@aol.com
                                      Counsel for Plaintiff

                         CERTIFICATE OF SERVICE

        I hereby certify that on February 9, 2021, the foregoing was electronically
filed with the Clerk of the Court using CM/ECF, which will send notice of electronic
filing to the registered counsel.


                                      /s/Timothy Denison
                                      TIMOTHY DENISON




                                         2
